An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

FREDERICK EDWARD WHITE, No. 69196
Appellant,

THE STATE OF NEVADA, F ’ L ﬁ“ Q
Respendent. 35,1: 0 3 2015

TFACIE K. LINBEMAN
CLERK OF SUPREME CGLLRT

BY 5:"

DEPUTY CLERK '

ORDER DISMISSING APPEAL

This is a pm 86 appeal frem an order denying a motian to
withdraw counsel. Fifth Judicial. District Court, Nye County; Robert W.
Illewjrlvs:P Judge.
Because nc: statute'nr wurt rule permits an appeal frum such ‘
an arder, we lack jurisdimzinn. Castiila v. State, 106 Nev. 349, 352, 1’92
3 P.2d 1133, 1135 (1990; Accm~dingly,We

ORDER this appeal DISMISSED.

  
 

U

 

 

Gihbo 

Pickering

cc: H011. Robert W. Lane, District J udge
The Law Firm ofNathan L. Gent, PLLC
Frederick Edward White
Atterney GeneraliCaL-son City
Nye County District Attorney
Nye County Clerk

SUPREME CDURT
or
NEVADA

m 194%  ‘ I > ‘ _ r 1‘